The opinion of the court was delivered by
Garrison, J.
The verdict in this ease for $10,000 can be reconciled with a dispassionate discharge of its duty by the jury only by assuming that a large part of the verdict is for a permanent and very considerable loss of earning power. This, however, is not a legitimate inference from the testimony. The plaintiff had at the time of the trial, which was a year after the accident, so far recovered his capacity to earn money that he had resumed his old position, one of responsibility, involving the direction of thirty subordinates, and was receiving exactly the same compensation for his services as before his accident. Dr. Hammond, who was called by the plaintiff, gave it as his opinion that the nervous prostration, which was the main sequela of the accident, would last for six or seven years. Giving to the testimony most favorable to the plaintiff’s measure of damage its fullest significance, it does not warrant the inference of such a loss of earning power as this verdict implies. The erroneous result reached by the jury *372need not, however, necessarily deprive the plaintiff of his verdict if he elects to reduce it to a sum .that the testimony will support. The rule to show cause will be made absolute unless the plaintiff elects to enter judgment for $6,000.